Case 2:19-cv-13184-ILRL-DMD Document 51-7 Filed 08/25/20 Page 1 of 3




             EXHIBIT F
DocuSign Envelope ID: 4B028E0E-E365-4213-A034-A573F586F447
                   Case 2:19-cv-13184-ILRL-DMD Document 51-7 Filed 08/25/20 Page 2 of 3




                                             UNITED STATES DISTRICT COURT
                                             EASTERN DISTRICT OF LOUISIANA

              ETDO PRODUCTIONS, LLC,

                                   Plaintiff,

                          v.

              ALFREDO CRUZ, MICHELE ROSSI,
              MICHELE HUDAK, MARISA NAQUIN,
              SONYA BOURGEOIS, LISETTE BAYLE,
              RENEE PASTOR, and DISCO AMIGOS
                                                                 CIVIL ACTION NO. 19-CV-13184-ILRL-
              SOCIAL AID AND PLEASURE CLUB,
                                                                 DMD
                                  Defendants.
                                                                 JUDGE IVAN L.R. LEMELLE
              DISCO AMIGOS SOCIAL AID AND
                                                                 MAGISTRATE JUDGE DANA M.
              PLEASURE CLUB,
                                                                 DOUGLAS
                               Counterclaimant,

                          v.

              ETDO PRODUCTIONS, LLC, JERRY
              LENAZ, and FRANCOIS CAMENZULI,

                            Counter-Defendants.



                                          DECLARATION OF MICHELE HUDAK


                 1. I, Michele Hudak, am over the age of eighteen and competent to testify to the matters set
                    forth in this Declaration.

                 2. I have personal knowledge of the facts set forth herein.

                 3. I am a named defendant in the above-captioned action.

                 4. I have been a member of DASAPC since 2014 and am still a member in good standing.

                 5. I served on the board of directors of DASAPC from 2016-2018 and again was approved as
                    Secretary-elect at the July 2019 board of directors meeting, and assumed that role on
                    September 1, 2019 to date.


                                                             1
DocuSign Envelope ID: 4B028E0E-E365-4213-A034-A573F586F447
                   Case 2:19-cv-13184-ILRL-DMD Document 51-7 Filed 08/25/20 Page 3 of 3




                 6. I am currently a member of the Executive Committee of DASAPC serving as Secretary.

                 7. For several years beginning in 2017, I negotiated contracts between DASAPC and
                    various vendors on behalf of DASAPC to hold crawfish boils as a thank you to
                    members and to solicit new members. ETDO was not involved in this negotiation.

                 8. In 2019, I solicited a venue for DASAPC to hold a roller-skating party with various
                    vendor locations. ETDO was not involved in these solicitations.

                 9. At a board meeting I attended on August 17, 2016, Francois Camezuli (“Camenzuli”)
                    presented an ETDO Disco Amigos Production Services Agreement and asked the board to
                    sign off on it individually as board members.

                 10. The board of directors was not given a copy of the market study or the raw data.

                 11. In voting in favor of the production services agreement, I relied upon Camenzuli’s
                     representation that the cost of services of ETDO were competitive, discounted and/or under
                     market rates.

                 12. At the August 17, 2016 board meeting and on many other occasions, Camenzuli stated
                     that he and Jerry Lenaz would recuse themselves from any vote concerning ETDO and
                     that therefore, the board’s concerns that there was a conflict of interests between
                     Camenzuli/Lenaz/ETDO and DASAPC were unfounded.




                                                                 ____________________________________
                                                                 MICHELE HUDAK
                                                                 8/24/2020




                                                             2
